Exhibit 10.1

AMENDMENT NO. 1

to

EMPLOYMENT AGREEMENT

dated June 23, 2014

by and between

AXIS Specialty U.S. Services, Inc. (the “Company”)

and

Peter W. Wilson (the “Executive”)

Dated September 21, 2016

WHEREAS, the Company and the Executive entered into an employment agreement
dated as of June 23, 2014 (the “Agreement”); and

WHEREAS, the Compensation Committee of the Board of Directors of AXIS Capital
Holdings Limited (“Holdings”), the Company and the Executive have determined
that it is in the best interests of the Company, Holdings and its shareholders
to amend the Agreement in order to extend the term of service thereof;

NOW, THEREFORE, the Agreement is hereby amended, effective as of the date
hereof, as follows:

 

  1. Section 3(a) of the Agreement (Term of Employment) is hereby amended by
deleting the reference to “on December 31, 2016” in the second line thereof and
replacing such reference with “December 31, 2019”.

 

  2. Section 3(a)(iv) of the Agreement (Without Cause) is hereby amended by:
(i) deleting the reference to “December 31, 2016” in the fifth line thereof and
replacing such reference with “December 31, 2019”; and deleting the reference to
“June 30, 2016” in the last line thereof and replacing such reference with “June
30, 2019”.

 

  3. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

[Signatures on Following Page]

 

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
date first above written.

 

AXIS SPECIALTY U.S. SERVICES, INC. By:   /s/ Noreen McMullan Name:   Noreen
McMullan Title:   Executive Vice President

Accepted and Agreed:

 

/s/ Peter W. Wilson Peter W. Wilson

 

 

2